Citation Nr: 1447876	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-30 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected type II diabetes mellitus.

2.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and an August 2007 rating decision of the VARO in New Orleans, Louisiana.  

In January 2011 and March 2014, the Board remanded the case to the RO for additional evidentiary development.  The Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to the Veteran's service-connected type II diabetes mellitus, had been raised by the record (in a September 2010 statement from the Veteran's representative); and the Board in its January 2011 and March 2014 remands had referred the claim to the RO.  The claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected type II diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

There has been no demonstration that the Veteran was diagnosed with a skin rash or jungle rot of his torso at any time during the appeal period. 

A skin disorder, to include lipoma, is not related to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include lipoma and a rash, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided to the Veteran in August 2005 and January 2011 letters.  The claim was subsequently readjudicated in August 2012 and August 2014 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Veteran's VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran is in receipt of Social Security Administration (SSA) benefits due to non-service connected disabilities that are not related to the Veteran's current claim for a skin disorder.  Thus, these SSA records are not relevant to the current claim and additional development is not necessary.  38 C.F.R. § 3.159 (c)(2).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

Pursuant to the Board's January 2011 and March 2014 remands, the case was remanded to obtain VA skin examinations.  VA skin examinations were conducted in March 2011 and May 2014.  Taken together, these VA examinations are sufficient as the VA examiners considered the entire record, noted the history of the disability, addressed relevant evidence, and provided explanations for the opinions stated as well as the medical information necessary to reach a decision.  38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on this claim at this time.

Service Connection

The Veteran contends that service connection is warranted for a skin condition, including lipoma and a rash.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

On the claim received in June 2005, the Veteran reported that his skin problems began during service in 1968.  However, the Veteran's service treatment records show no complaints, treatment, or diagnosis of any skin conditions.  On a December 1965 report of medical history, the Veteran denied any history of boils, tumors, growths, or cysts and did not indicate having any skin problems.  Upon his March 1969 report of medical history, the Veteran did not indicate whether or not he experienced any skin diseases, and thus neither confirmed nor denied having such disorders.  The Veteran's discharge examination from active duty service in March 1969 showed that his skin was normal and there were no indications of any skin disorders.  

Lipoma

Initially, the Board finds the record establishes a current diagnosis of lipoma.  See VA Examinations, March 2011 and May 2014.

The first mention in the Veteran's medical records of any issue with his skin is a December 1999 VA treatment record documenting a diagnosis of lipoma located on his back between his scapula and thoracic vertebrae.  A January 2004 VA treatment record noted a 10 centimeter (cm) lipoma located on the Veteran's right upper back.  An April 2006 VA treatment record showed an excision of lipoma from the Veteran's right upper back.

Upon VA examination in March 2011, the examiner noted the Veteran claimed his lipoma was associated with his military service; however, the Veteran dated the onset of his lipoma to the early-to-mid 1970s.  The Veteran reported having his lipoma excised from his right upper back and not having had a recurrence, but did report itching.  The examiner found no evidence of recurrence and remarked that "[n]o doctor has diagnosed him with having a recurrence of the lipoma."  The examiner noted no significant scarring or disfigurement, and described an 8cm lipoma excision scar that was "very faint" and "well healed."  After interviewing and examining the Veteran and reviewing the records, the examiner provided a negative nexus opinion.  She noted no evidence of treatment or acknowledgment of lipoma while the Veteran was on active duty.  Additionally, the Veteran's lipoma was not diagnosed until December 1999.  The examiner opined that the Veteran's lipoma occurred sometime after the one year presumptive period and that she could not relate it to service.  

Pursuant to the Board's March 2014 remand, the Veteran was afforded a second VA skin examination.  The May 2014 VA examiner noted diagnoses of lipoma right back and a second lipoma in the Veteran's right chest wall, which is a "new and separate condition."  The examiner referenced the March 2011 examination report, which he noted made "no mention of separate surgical scars as should be present with a 1970s and 2006 lipoma excision."  The examiner acknowledged the Veteran's reports of lipoma in the right upper back area in the 1970s, but stated there was no evidence of any complaints or findings of lipoma in-service or within one year of separation from service.  Moreover, the examiner found itching an unlikely symptom of a lipoma and stated what was described by the Veteran had "little medical implication to suggest a diagnosis of lipoma."  Additionally, since the Veteran's current lipoma had formed at a second site from the previous surgical site, it was more than likely than not a new and separate condition "since the only way to have recurrence is for the original lipoma to regrow after incomplete excision."   Overall, the VA examiner opined that is was not at least at likely as not that the Veteran's lipoma was related to his military service. 

The Board finds the competent medical evidence of record weighs against the finding of a link between the Veteran's currently diagnosed lipoma and his service.  See VA Examinations, March 2011 and May 2014.  The VA medical opinions were rendered following a complete review of the Veteran's claims file and include well-reasoned rationale supporting the conclusions; thus, they are afforded significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The record documents that the Veteran was first diagnosed with lipoma in December 1999, more than thirty years post-service.  This long period after service without any documentation of this issue weighs against the Veteran's claims for service connection for lipoma.

The Board acknowledges the Veteran's belief that his lipoma is related to his service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran's own assertions as to etiology of his lipoma have no probative value.  Moreover, the Board notes that to the extent that the Veteran claims to have had lipoma since service, his statements are contradicted by the more reliable contemporaneous service separation examination from March 1969, which documents the Veteran's skin as normal.  

In summary, the evidence does not demonstrate that the Veteran had any skin issues in-service, the Veteran did not have any skin conditions within one year after separation from service, the Veteran was diagnosed with lipoma more than thirty years post-service and the March 2011 and May 2014 VA examiners opined that the Veteran's lipoma was less likely than not related to service.  Thus, based on the lack of probative evidence of an association between the Veteran's lipoma and his military service, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  See 38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the benefits sought on appeal are accordingly denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Rash

In a statement received in September 2010, the Veteran's representative noted the Veteran's claim that he had a rash on his torso since leaving Vietnam.  See Veteran's Informal Hearing Presentation, September 2010.  The Veteran claimed that during service he suffered from a recurrent, itchy rash that was diagnosed as "jungle rot."  See VA Examination, March 2011.  

While the medical record documents the Veteran suffering from a nodular itchy area over his left supraclavicular and a diagnosis of "seb[orrheic] keratosis vs compound nevus" on his forehead, there is no current diagnosis of a torso rash or jungle rot in the record.  See Shreveport VAMC, May 2004 and September 2004; see also VA Examinations, March 2011 and May 2014 (finding no evidence of a chronic skin rash).  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of a disability, service connection is not warranted for a skin rash.  
The Board acknowledges the assertions by the Veteran and his family in support of his claim.  They are competent to testify as to observable symptoms during and after active duty and the Board finds these assertions credible.  However, the Veteran's contention that he currently has a skin rash that was incurred during active duty does not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a current diagnosis of a chronic skin rash and whether or not this condition is related to service) falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; see also Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of the claim.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. at 225.  Here, however, the record does not show the Veteran has a current diagnosis of a chronic skin rash or jungle rot on his torso.  Based upon the lack of competent medical evidence of a chronic skin rash, the Board concludes that the Veteran is not entitled to service connection for this condition.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a skin disorder, to include lipoma and a rash, is denied.


REMAND

The remaining issue before the Board is entitlement to service connection for hypertension to include as secondary to the Veteran's service-connected type II diabetes mellitus.  A remand is necessary for further evidentiary development.
Pursuant to the Board's March 2014 remand, the Veteran was afforded a VA examination in May 2014 for hypertension.  The examiner provided a negative nexus opinion regarding aggravation.  He explained that in those with diabetes mellitus type II with no diabetes mellitus-related nephropathy and retinopathy, there is unlikely to be any significant effect or aggravation of systemic hypertension related to the diabetes mellitus type II.  The examiner indicated review that included a December 2013 VA teleretinal imaging record, which has not been associated with the Veteran's claims file.  Initially, the examiner noted that the imaging record "indicates to DM2-realted retinopathy," but then subsequently noted no diagnosis of retinopathy.  Given the contradictory statements of the VA examiner, these teleretinal imaging records should be obtained since the examiner indicated the significance of diabetes mellitus type II-related retinopathy.   

Additionally, the August 2012 Supplemental Statement of the Case recites that Shreveport VAMC records through April 2012 were reviewed prior to reaching a decision.  However, review of the Veteran's claims file shows that only Shreveport VAMC records from through April 2011 are part of the record.  VA's duty to assist includes obtaining all available records of the Veteran's relevant VA medical treatment.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, upon remand updated VAMC treatment records should be obtained, including Shreveport VAMC records from April 2011 to present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care 
providers, not previously identified, who have treated the Veteran for hypertension issues since service.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Shreveport VAMC from April 2011 to present, including the December 2013 teleretinal imaging report cited in the May 2014 VA examination.

2.  After completion of the foregoing, forward the claims folder to the examiner who conducted the May 2014 examination for an addendum opinion.  If the December 2013 teleretinal imaging report cited in the May 2014 VA examination is received, that record should be forwarded to the examiner as well.  

Based on a review of the record, to include the December 2013 report, if available, the examiner should explain the inconsistency in the May 2014 opinion.  Specifically, does the Veteran have diabetes mellitus-related retinopathy?   

3.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


